In re Ehlinger, Dolcie Suggs; Grannon, Barbara Suggs; Suggs, Peggy; — Other(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs, writ of mandamus; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 387-119; to the Court of Appeal, Fifth Circuit.
Joint motion to withdraw writ application granted; request to vacate judgments of lower courts in this matter denied.
DENNIS, J., would grant the joint motion, grant the writ and vacate the judgments below.
HALL, J., would grant the joint motion to withdraw writ application and vacate judgments below.
CALOGERO, C.J., not on panel.